Citation Nr: 0903471	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

2.  Entitlement to service connection for hypertrophic 
obstructive cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969, 
and from June 1973 to August 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent (noncompensable) rating for hemorrhoids, effective 
September 2, 2003; but denied service connection for 
hypertrophic obstructive cardiomyopathy.  The veteran filed a 
notice of disagreement (NOD) in January 2004.  An April 2004 
rating decision confirmed and continued the January 2004 
rating decision.  The RO issued a statement of the case (SOC) 
in April 2004.  The veteran filed another notice of 
disagreement in May 2004.  The RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claims in 
September 2004.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2005. 

In a May 2005 rating decision, the RO assigned an initial 10 
percent rating for the hemorrhoids disability, effective, 
September 2, 2003.  The May 2005 SSOC also reflected the 
continued denial of service connection for hypertrophic 
obstructive cardiomyopathy.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
hemorrhoids, the Board has characterized this issue on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for the hemorrhoid 
disability has been assigned, because a higher rating is 
available, and the veteran is presumed and indicated that he 
wants to seek the maximum available benefit for a disability, 
the claim for higher rating remains viable on appeal.  Id.; 
see also AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the September 2, 2003 effective date of the grant 
of service connection, the veteran's hemorrhoids have not 
been manifested by persistent bleeding with fissures or 
secondary anemia.

3.  Probative evidence clearly and unmistakably shows that 
the veteran's heart  problem preexisted service and was not 
aggravated by service, and that, therefore, there is no 
medical nexus between the veteran's hypertrophic obstructive 
cardiomyopathy and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2008).

2.  The criteria for service connection for hypertrophic 
obstructive cardiomyopathy are not met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, a February 2005 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
for hypertrophic obstructive cardiomyopathy and for a higher 
rating for hemorrhoids, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).   Moreover, the SOC set forth the 
criteria for higher ratings for hemorrhoids(which, in part, 
suffices for Dingess/Hartman).  After provision of the notice 
described above, and opportunity for the veteran to respond, 
the February 2005 SSOC reflects readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of this post-rating notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board notes that, while the veteran has not been provided 
general notice regarding VA's assignment of disability 
ratings and effective dates, the lack of such notice is not 
shown to prejudice him.  As the Board herein denies each of 
the claims on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, private records, VA 
medical records and the report of a VA examination conducted 
in September 2004.  Also of record and considered in 
connection with 


the appeal are various written statements provided by the 
veteran and by his representative, on his behalf..

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the 10 percent rating for the veteran's 
disability has been assigned under  Diagnostic Code 7336, 
pursuant to which a 10 percent rating is prescribed for large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A maximum 
20 percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2008).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's hemorrhoids is not warranted. 

On VA examination in September 2004, the veteran described 
periodic bleeding on occasions sometimes associated with 
bowel movements.  He also occasionally had itching and some 
rectal pain.  It was noted that he used Preparation H and 
suppositories which helped.  The diagnosis was  mild 
symptomatic hemorrhoids.

In March 2005, the veteran presented for a clinical 
consultation at Eglin Air Force Base for his hemorrhoids.  He 
then described longstanding hemorrhoids, and that he had 
started experiencing more frequent bright red blood per 
rectum with his bowel movements.  He also reported some 
discomfort associated with bowel movements.  The examiner 
noted that, in 2003, the veteran underwent a colonoscopy that 
revealed some diverticulosis and some internal hemorrhoids; 
he also had so me polyps removed.  The diagnosis was grade IV 
internal hemorrhoids and was scheduled for a stapled 
hemorrhoidectomy.

The above-noted evidence provides  no basis for assignment of 
a higher initial rating at any point since the effective date 
of the grant of service connection for hemorrhoids.  Even if 
the Board found that the veteran's complaints of experiencing 
more frequent bright red blood per rectum with his bowel 
movements is indicative of persistent bleeding, there simply 
is no medical evidence of record of secondary anemia or 
fissures, either of which is required, along with persistent 
bleeding, for the maximum, 20 percent rating under Diagnostic 
Code 7336. 

Under these circumstances, the Board must conclude that there 
is no basis for staged rating of the veteran's hemorrhoids, 
pursuant to Fenderson (cited to above), and the claim for 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for hypertrophic obstructive 
cardiomyopathy must be denied. 

While it was noted that the veteran's father had an enlarged 
heart, neither hypertrophic obstructive cardiomyopathy nor 
any other heart disease or abnormality was noted on the May 
1965 pre-induction examination or the June 1967 entrance 
examination.  Consequently, as to his heart, the veteran is 
presumed to have been in sound condition when he entered 
service.  

Post service, the report of a September 1995 aeromedical 
evaluation reflects a diagnosis of hypertrophic obstructive 
cardiomyopathy.  The examiner noted that the veteran's 
history of heart murmur since birth (which the veteran 
reported he had been told) was consistent with this 
diagnosis.  

In November 1995, the veteran was medically disqualified for 
flight duty as a result of his hypertrophic obstructive 
cardiomyopathy. 

In connection with the claim, the RO arranged for the veteran 
to undergo VA examination to obtain medical information 
needed to resolve the claim.  The examination was 
accomplished in September 2004.   After review of the  claims 
file and examination of the veteran, the VA examiner 
concluded that the veteran's childhood history of having a 
heart murmur as well as his current echocardiograms  made his 
hypertrophic obstructive cardiomyopathy a familial form.  He 
also opined that the veteran's hypertrophic obstructive 
cardiomyopathy was not aggravated by his military service as 
the veteran's familial hypertrophic obstructive 
cardiomyopathy was not a static disease and therefore either 
regresses or worsens in its state.  The examiner stated that 
it would be speculative to say that military service 
aggravated the veteran's condition since the veteran's 
condition existed for many years but was not diagnosed until 
1996.  He further indicated that, by the very nature of the 
disease, the veteran's current status was likely a normal 
progression of the condition and since there were no prior 
echocardiograms prior to 1996 to compare, aggravation at this 
time would be purely speculative.

The Board finds that, in this case, there is clear and 
unmistakable evidence-specifically, the reports of the 
September 1995 aeromedical evaluation and the September 2004 
VA examination, along with the veteran's own reported history 
as reflected in these reports-that his heart problem 
preexisted service.  Moreover, the only medical opinion to 
address the question of whether the pre-existing disability 
was aggravated by service is that of the September 2004 VA 
examiner; however, the opinion weighs against the claim.   
The Board finds that this opinion, which was based on review 
of the record and examination of the veteran, and supported 
by stated rationale, is probative of the medical nexus 
question.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion.

As probative evidence clearly and unmistakably shows that the 
veteran's heart problem preexisted service and was not 
aggravated thereby, the presumption of soundness has been 
rebutted, and service connection is , thus, not warranted.  
Hence, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at  53-56. 

ORDER

An initial rating in excess of 10 percent for hemorrhoids is 
denied.

Service connection for hypertrophic obstructive 
cardiomyopathy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


